OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4417 Shelton Funds (Exact name of registrant as specified in charter) 1050 17th Street, Suite 1710, Denver, CO 80265 (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: (415) 398-2727 Date of fiscal year end: August 31 Date of reporting period: February 28, 2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Semi-Annual Report February 28, 2015 California Tax-Free Income Fund U.S. Government Securities Fund Short-Term U.S. Government Bond Fund The United States Treasury Trust S&P 500 Index Fund S&P MidCap Index Fund S&P SmallCap Index Fund Shelton Core Value Fund European Growth & Income Fund Nasdaq-100 Index Fund Shelton Green Alpha Fund (800) 955-9988 www.sheltoncap.com email us at info@sheltoncap.com This report is intended only for the information of shareholders or those who have received the offering prospectus covering shares of beneficial interest of the Shelton Funds (referred to collectively as the “Funds” or individually the “Fund”) which contains information about the management fee and other costs. Investments in shares of the funds of the Shelton Funds are neither insured nor guaranteed by the U.S. Government, and there is no assurance that any Fund which is a Money Market Fund will be able to maintain a stable net asset value of $1.00 per share. Table of Contents February 28, 2015 About Your Fund’s Expenses 1 Top Holdings and Sector Breakdowns 3 Portfolio of Investments 7 Statements of Assets & Liabilities 29 Statements of Operations 32 Statements of Changes in Net Assets 35 Financial Highlights 41 Notes to Financial Statements 52 Board of Trustees and Executive Officers 59 Board Approval of The Advisory Agreement and Sub-Advisory Agreement 60 About Your Fund’s Expenses (Unaudited) February 28, 2015 Beginning Account Value September 1, 2014 Ending Account Value February 28, 2015 Expenses Paid During Period* Net Annual Expense Ratio California Tax-Free Income Fund Direct Shares Based on Actual Fund Return 0.72% Based on Hypothetical 5% Return before expenses 0.72% U.S. Government Securities Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% Short-Term U.S. Government Bond Fund Direct Shares Based on Actual Fund Return 0.59% Based on Hypothetical 5% Return before expenses 0.59% K Shares Based on Actual Fund Return 1.09% Based on Hypothetical 5% Return before expenses 1.09% The United States Treasury Trust Direct Shares Based on Actual Fund Return 0.02% Based on Hypothetical 5% Return before expenses 0.02% K Shares Based on Actual Fund Return 0.02% Based on Hypothetical 5% Return before expenses 0.02% S&P 500 Index Fund Direct Shares Based on Actual Fund Return 0.36% Based on Hypothetical 5% Return before expenses 0.36% K Shares Based on Actual Fund Return 0.86% Based on Hypothetical 5% Return before expenses 0.86% S&P MidCap Index Fund Direct Shares Based on Actual Fund Return 0.58% Based on Hypothetical 5% Return before expenses 0.58% K Shares Based on Actual Fund Return 1.08% Based on Hypothetical 5% Return before expenses 1.08% S&P SmallCap Index Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% Shelton Core Value Fund Direct Shares Based on Actual Fund Return 0.82% Based on Hypothetical 5% Return before expenses 0.82% K Shares Based on Actual Fund Return 1.32% Based on Hypothetical 5% Return before expenses 1.32% 1 About Your Fund’s Expenses (Unaudited) February 28, 2015 (Continued) Beginning Account Value September 1, 2014 Ending
